Opinion filed February 24, 2022




                                        In The

        Eleventh Court of Appeals
                                      ___________

                                  No. 11-22-00034-CR
                                      ___________

                       EX PARTE AARON GRAHAM


                                   Original Proceeding


                     MEMORANDUM OPINION
      Aaron Graham has filed in this court an application for postconviction writ of
habeas corpus. The application is related to his 2021 conviction in the 70th District
Court of Ector County for the state jail felony offense of possession of a controlled
substance. Graham asks that we reduce his punishment to a punishment within the
range applicable to a misdemeanor offense. We dismiss for want of jurisdiction.
      We can find no authority that would enable this court to grant the relief
requested by Graham. See TEX. CONST. art. V, §§ 5, 6 (providing that Court of
Criminal Appeals has the power to issue writs of habeas corpus and that intermediate
courts of appeals only have original jurisdiction as prescribed by law); TEX. GOV’T
CODE ANN. § 22.221 (West Supp. 2021) (limited writ powers granted to the courts
of appeals). An intermediate appellate court has no jurisdiction to release a person
from confinement, or to reduce the person’s punishment, when that person has been
finally convicted of a felony; the Court of Criminal Appeals has exclusive
jurisdiction in such matters. Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App.
1993); see TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2021). Because we
have no jurisdiction to grant the relief requested by Graham in his application for
writ of habeas corpus that was filed as an original proceeding in this court, we must
dismiss.
      We dismiss this proceeding for want of jurisdiction.


                                                    PER CURIAM


February 24, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2